Citation Nr: 0014391	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the overpayment, for improved pension benefits, 
for the periods between 1989 and 1992, was properly created.

2.  Whether a claim for entitlement to waiver of recovery of 
overpayment of improved pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Fort Snelling, 
Minnesota, Debt Management Center (DMC) and St. Louis, 
Missouri, and Phoenix, Arizona, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  

The case was previously before the Board and remanded for 
additional development in August 1997.


REMAND

As to the issue of whether an overpayment was properly 
created, the August 1997 Board remand order, inter alia, 
included instructions to the RO to indicate the amount of the 
veteran's current debt and prepare an audit detailing how the 
overpayment at issue was created.  Although the July 1999 RO 
correspondence to the veteran noted the case was being 
forwarded to the finance division for an audit and a July 
1999 VA memorandum indicated an audit had been prepared on 
September 5, 1996, the record does not reflect that an audit 
was ever sent to the veteran.  The July 1999 RO 
correspondence reported the amount of countable income 
determined for the specified periods but did not indicate how 
those amounts were used in calculating the overpayment 
created.  

The Board also notes that the October 1999 supplemental 
statement of the case introduced additional information 
related to the veteran's 1990 and 1991 income but deferred 
readjustment pending a determination of the matter on appeal.  
As the amount of income for years including 1990 and 1991 is 
part of the matter on appeal, the Board finds that a clear 
and unambiguous report of how all countable income was 
derived and used to calculate the overpayment at issue is 
required prior to appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the remand orders of the Board or 
the Court are not complied with, the Board errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

In addition, in its January 1994 statement of the case, July 
1999 correspondence and October 1999 supplemental statement 
of the case, the RO referred to evidentiary documents which 
are not included in the record presently before the Board.  
The record indicates an IVM file exists but was not received 
by the Board.  VA law provides that decisions of the Board 
must be based upon a review of the entire record.  See 
38 C.F.R. § 19.7 (1999).  Copies of documents, if available, 
should be added to the claims file or, alternatively, the RO 
should provide information explaining why the documents could 
not be produced.

As to the issue of whether the request for waiver had been 
timely filed, the Board notes the April 4, 1992, notice of 
overpayment referenced in the September 1996 statement of the 
case is not included in the claims file.  A May 14, 1999, 
bulletin from the VA Acting Associate Deputy Assistant 
Secretary for Financial Policy provided new procedures for 
verification of the date of initial notice of indebtedness.  
See OF BULLETIN 99.GC1.04.

In addition, at the January 1993 personal hearing the veteran 
was informed that his notice of disagreement was premature 
because a final decision had not been made of the proposal to 
adjust his award.  Therefore, the Board finds additional 
development is required to determine when the veteran was 
actually notified of the indebtedness.

The Court has recently held that 38 U.S.C.A. §§ 5302(a), 
5314(b)-(c) required that VA specify the preliminary 
determination as to the amount of debt in the notification of 
indebtedness and that such notification was the event which 
triggered the 180 day time limit to request a waiver.  See 
Narron v. West, 13 Vet. App. 223 (1999).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should (1) provide the veteran 
a report which clearly and unambiguously 
identifies how all countable income was 
derived and used to calculate the 
overpayment, (2) provide a written paid 
and due audit for the period of the 
overpayment which is in agreement with 
the report of countable income and which 
reflects, on a month-by-month basis, the 
amounts actually paid to the veteran, as 
well as the amounts properly due.  The RO 
should identify the sources of income 
from which relevant information was 
obtained and amounts thereof during the 
period at issue.  The RO should also 
include the amounts of unreimbursed 
medial expenses included in the income 
computations.  A copy of the written 
audit should be inserted into the claims 
folder and another provided to the 
veteran and his representative.  

2.  The veteran and his representative 
should be allowed the opportunity to 
respond to these reports and afforded 
appropriate due process for any necessary 
overpayment determination adjustments.  
The RO should specifically request that 
the veteran identify which items or 
amounts in the reports he believes are 
erroneous and provide any necessary 
additional evidence to support his claim.

3.  The RO should associate with the 
claims file copies of all evidentiary 
documents considered in the adjudication 
of the matters on appeal or, 
alternatively, provide information 
explaining why the documents could not be 
produced.  It is specifically requested 
that the RO account for the 
April 4, 1992, notice of overpayment.  

4.  Thereafter, the RO should make a 
specific determination as to when the 
veteran actually received notice of 
indebtedness.  See Narron v. West, 13 
Vet. App. 223 (1999).  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the 
matters on appeal.  Any additional 
development deemed necessary should be 
undertaken by the RO.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




